DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 12-16, 18-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: It is known from the prior art to use cutter elements including a base portion and a cutting layer fixably mounted on the base portion, wherein the cutting layer includes a cutting face distal the base portion, the cutting face includes a planar central region, a plurality of circumferentially spaced cutting regions and a plurality of circumferentially spaced relief regions extending from the planar central region to the radially outer surface, and wherein the plurality of cutting regions and the plurality of relief regions are circumferentially arranged in an alternating manner. However, none of the prior art teaches wherein each cutting region has a width measured perpendicularly from the first edge to the second edge, and wherein the width of at least one cutting region is constant moving along the at least one cutting region from the planar central region to the radially outer surface of the cutting layer and wherein each relief region comprises a planar surface extending from the planar central region and a pair of circumferentially adjacent cutting regions to the radially outer surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678